Per Curiam:
Michelle Plumlee (Wife) appeals the denial of her motion to modify an Amended Qualified Domestic Relations Order (Amended QDRO) awarding her 3.675% of James McWilliams's (Husband's) Ford Retirement Pension. In her sole point on appeal, Wife argues that the motion court erred in refusing to modify the Amended QDRO to quantify her 3.675% monthly share of the Pension by replacing the percentage with a specific dollar amount equaling that share. Because we conclude that the terms of the Amended QDRO effectuate the express intent of the parties' dissolution judgment, and thus the motion *541court did not err in denying Wife's motion, we affirm. Rule 84.16(b).